Judgment, in so far as appealed from, unanimously affirmed, with costs to plaintiff, payable by defendant Town of Babylon, and with costs to defendant Pinelawn Cemetery, payable by plaintiff. In this action to determine the claim to title of real property, section 132 of the Tax Law constituted a sufficient bar to the assertion by defendant town of a title superior to plaintiff’s. Since defendant cemetery had neither actual nor constructive notice of the tax sales upon which plaintiff bases her claim to title, the Statute of Limitations contained in said section of the Tax Law did not commence to run against it within five years prior to the commencement of the action, and defendant cemetery proved that it had title to the land in dispute. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.